Exhibit 10.1

 

EXECUTION VERSION

 

CONTRIBUTION, ASSIGNMENT AND ASSUMPTION AGREEMENT

 

This CONTRIBUTION, ASSIGNMENT AND ASSUMPTION AGREEMENT, dated and effective as
of September 18, 2013 (this “Agreement”), is by and among OCI Wyoming Co., a
Delaware corporation (the “Contributor”), OCI Resource Partners LLC, a Delaware
limited liability company and the general partner (the “General Partner”) of OCI
Resources LP, a Delaware limited partnership (“OCI MLP”), OCI MLP, OCI Wyoming
Holding Co., a Delaware corporation (“OCI Holding”), and OCI Chemical
Corporation, a Delaware corporation (“OCI Chemical”).

 

W I T N E S S E T H

 

WHEREAS, the General Partner and OCI Holding formed OCI MLP pursuant to the
provisions of the Revised Uniform Limited Partnership Act as adopted and in
effect in the State of Delaware (the “Act”) for the purpose of engaging in any
lawful act or activity for which limited partnerships may be formed under the
Act and to engage in all activities and to take whatever actions as may be
incident thereto;

 

WHEREAS, to accomplish the purpose in the preceding recital, the following
actions were taken prior to the date hereof:

 

1.             OCI Holding formed the General Partner pursuant to and in
accordance with the Delaware Limited Liability Company Act and made an initial
capital contribution in exchange for all of the membership interests in the
General Partner; and

 

2.             The General Partner and OCI Holding formed OCI MLP under the
terms of the Act and contributed $0 and $1,000.00 in exchange for a 2.0% general
partner interest and a 98.0% limited partner interest, respectively, in OCI MLP;

 

WHEREAS, the Contributor holds a 10.02% limited partner interest in OCI Wyoming,
L.P., a Delaware limited partnership (“OCI Wyoming”);

 

WHEREAS, immediately prior to the completion of the initial public offering (the
“IPO”) of common units of OCI MLP representing limited partner interests in OCI
MLP to occur on the date hereof, the Contributor desires to transfer its 10.02%
limited partner interest in OCI Wyoming (the “Contributed Asset”) to OCI MLP;
and

 

WHEREAS, at the completion of the IPO on the date hereof:

 

1.             In exchange for the contribution by the Contributor of the
Contributed Asset in the preceding recital, OCI MLP desires to make a cash
payment of $65,500,000 to the Contributor to be paid from the proceeds of the
IPO;

 

2.             OCI MLP desires to issue to the General Partner (i) 383,694
General Partner Units (as defined in the First Amended and Restated Agreement of
Limited Partnership of OCI MLP dated as of September 18, 2013 (the “Partnership
Agreement”)) in part representing a continuation of the General Partner’s 2.0%
general partner interest in OCI MLP and in part on behalf of OCI Holding and
(ii) the Incentive Distribution

 

--------------------------------------------------------------------------------


 

Rights (as defined in the Partnership Agreement);

 

3.             OCI MLP desires to distribute to OCI Holding $18,000,000 and
issue to OCI Holding 4,025,500 Common Units (as defined in the Partnership
Agreement) and 9,775,500 Subordinated Units (as defined in the Partnership
Agreement) representing a recapitalized 71.9% limited partner interest in OCI
MLP;

 

4.             OCI MLP desires to issue to OCI Holding the right to receive the
issuance of additional Common Units described in clause (a) of the definition of
“Deferred Issuance and Distribution” in the Partnership Agreement;

 

5.             OCI MLP desires to issue to OCI Chemical, on behalf of OCI
Holding, the right to receive the distribution(s) of cash described in clause
(b) of the definition of “Deferred Issuance and Distribution” in the Partnership
Agreement;

 

6.             OCI MLP desires to issue to the General Partner, on behalf of OCI
Holding, the right to receive the issuance of additional General Partner Units
described in clause (c) of the definition of “Deferred Issuance and
Distribution” in the Partnership Agreement; and

 

7.             OCI MLP desires to redeem the initial interests of the General
Partner and OCI Holding and will refund OCI Holding’s initial contribution of
$1000.00, as well as any interest or other profit that may have resulted from
the investment or other use of such initial capital contribution to OCI Holding;

 

NOW, THEREFORE, the parties hereto, for good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, and intending to be
legally bound hereby, agree as follows:

 

1.            Agreement for Contribution.  Effective immediately prior to the
completion of the IPO, the Contributor hereby transfers, assigns, conveys and
delivers to OCI MLP all of its rights, title and interest in, to and under, and
OCI MLP accepts and takes assignment from the Contributor of, the Contributed
Asset.

 

2.            Consideration. As consideration for the transfer of the
Contributed Asset from the Contributor to OCI MLP, at the completion of the IPO,
OCI MLP shall pay to the Contributor, and the Contributor shall receive,
$65,500,000, payable in immediately available funds following the closing of the
IPO to an account designated by the Contributor.

 

3.            Additional Transactions.  Effective at the completion of the IPO: 
(a) OCI MLP hereby issues to the General Partner, and the General Partner
accepts, (i) 383,694 General Partner Units, in part representing a continuation
of the General Partner’s 2.0% general partner interest in OCI MLP (before giving
effect to any exercise of the Over-Allotment Option (as defined in the
Partnership Agreement) and the Deferred Issuance and Distribution (as defined in
the Partnership Agreement)) and in part on behalf of OCI Holding, and (ii) the
Incentive Distribution Rights in OCI MLP; (b) OCI MLP hereby (1) distributes to
OCI Holding, and OCI Holding accepts, $18,000,000, payable in immediately
available funds following the closing of the IPO to an account designated by OCI
Holding, and (2) issues to OCI Holding, and OCI

 

2

--------------------------------------------------------------------------------


 

Holding accepts, 4,025,500 Common Units and 9,775,500 Subordinated Units
representing a recapitalized 71.9% limited partner interest in OCI MLP (before
giving effect to any exercise of the Over-Allotment Option and the Deferred
Issuance and Distribution); (c) OCI MLP hereby issues to OCI Holding, and OCI
Holding accepts, the right to receive the issuance of additional Common Units
described in clause (a) of the definition of “Deferred Issuance and
Distribution” in the Partnership Agreement; (d) OCI MLP hereby issues to OCI
Chemical, on behalf of OCI Holding, and OCI Chemical accepts, the right to
receive the distribution(s) of cash described in clause (b) of the definition of
“Deferred Issuance and Distribution” in the Partnership Agreement; (e) OCI MLP
hereby issues to the General Partner, on behalf of OCI Holding, and the General
Partner accepts, the right to receive the issuance of additional General Partner
Units described in clause (c) of the definition of “Deferred Issuance and
Distribution” in the Partnership Agreement; and (f) OCI MLP hereby redeems the
initial interests of the General Partner and OCI Holding and refunds to OCI
Holding, and OCI Holding accepts the refund of, OCI Holding’s initial
contribution of $1000.00, and any interest or other profit that may have
resulted from the investment or other use of such initial capital contribution
to OCI Holding.

 

Upon each exercise of the Over-Allotment Option by the IPO Underwriters (as
defined in the Partnership Agreement), if any, the Partnership will (i) issue to
the General Partner the portion of the 15,306 General Partner Units described in
clause (c) of the definition of “Deferred Issuance and Distribution” in the
Partnership Agreement necessary to maintain the General Partner’s 2.0% general
partner interest in OCI MLP after giving effect to the issuance of Common Units
upon such exercise of the Over-Allotment Option and (ii) distribute to OCI
Chemical, on behalf of OCI Holding, the cash described in clause (b) of the
definition of “Deferred Issuance and Distribution” in the Partnership Agreement
received by the Partnership upon such exercise of the Over-Allotment Option.
Upon the expiration of the period during which the IPO Underwriters may exercise
the Over-Allotment Option, the Partnership will (a) issue to OCI Holding a
number of additional Common Units that is equal to the excess, if any, of
(x) 750,000 over (y) the aggregate number of Common Units, if any, actually
purchased by and issued to the IPO Underwriters pursuant to each exercise of the
Over-Allotment Option, and (b) issue to the General Partner the portion of the
15,306 General Partner Units described in clause (c) of the definition of
“Deferred Issuance and Distribution” in the Partnership Agreement necessary to
maintain the General Partner’s 2.0% general partner interest in OCI MLP after
giving effect to the issuance of Common Units described in clause (a) of this
sentence.

 

4.            Further Assurances. From time to time after the date of this
Agreement, without the payment of any additional consideration, each party
hereto shall execute all such instruments and take all such other actions as the
other party shall reasonably request in connection with carrying out and
effectuating the intent and purpose hereof and all of the transactions
contemplated by this Agreement.

 

5.            Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the respective successors and assigns of the parties
hereto.

 

6.            Amendments and Waivers.  This Agreement may not be modified or
amended except by an instrument or instruments in writing signed by the party
against whom enforcement of any such modification or amendment is sought.

 

3

--------------------------------------------------------------------------------


 

7.            Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of Delaware.

 

8.            Headings. The headings in this Agreement are for convenience of
reference only and shall not constitute a part of this Agreement, nor shall they
affect their meaning, construction or effect.

 

9.            Counterparts; Electronic Delivery. This Agreement may be executed
in two or more counterparts and by the parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original, and all of
which taken together shall constitute one and the same instrument.  Delivery of
an executed counterpart of a signature page to this Agreement by electronic
means, such as facsimile or portable document format, shall be as effective as
delivery of a manually executed counterpart of this Agreement.

 

Signature Page Follows

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above.

 

 

 

OCI WYOMING CO.

 

 

 

 

 

By:

/s/ Kirk H. Milling

 

Name: Kirk H. Milling

 

Title: President, Chief Executive Officer and Director

 

 

 

 

 

OCI RESOURCE PARTNERS LLC

 

 

 

 

 

By:

/s/ Kirk H. Milling

 

Name: Kirk H. Milling

 

Title: President, Chief Executive Officer and Director

 

 

 

 

 

OCI RESOURCES LP

 

 

 

By: OCI Resource Partners LLC,

 

its general partner

 

 

 

 

 

By:

/s/ Kirk H. Milling

 

Name: Kirk H. Milling

 

Title: President, Chief Executive Officer and Director

 

 

 

 

 

OCI WYOMING HOLDING CO.

 

 

 

 

 

By:

/s/ Kirk H. Milling

 

Name: Kirk H. Milling

 

Title: President, Chief Executive Officer and Director

 

--------------------------------------------------------------------------------


 

 

OCI CHEMICAL CORPORATION

 

 

 

 

 

By:

/s/ Kirk H. Milling

 

Name: Kirk H. Milling

 

Title: President, Chief Executive Officer and Director

 

--------------------------------------------------------------------------------